Per Curiam,
The appellant has no case. He wrote his wife’s will, and, the executor named therein having renounced, letters of administration cum testamento annexo were committed to him by the register of wills. He continued to act as such administrator between two and three years, filed an account as such, and has received some benefits under the will, the extent of which is not ascertained. There is no room for the allegation that he did not know the extent of his wife’s estate. His position as administrator necessarily gave him that information. Surely it is now too late for him to claim against the will. We decide the ease, not on the ground of estoppel, but upon that of election. We think the circumstances of the case show an election to claim under the will and it is too late for him now to change his mind. A case so clear requires neither argument nor authority.
The decree is affirmed and the appeal dismissed at the costs of the appellant.